              Case 1:18-cv-00115-RA-JLC Document 52 Filed 05/15/20 Page 1 of 14
                                                        USDC-SDNY
                                                                               DOCUMENT
                                                                               ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                                   DOC#:
SOUTHERN DISTRICT OF NEW YORK                                                  DATE FILED: 5/ 15/2020

    JUDON MCLEOD,
                                    Plaintiff,
                                                                              No. 18-CV- 115 (RA)
                               V.
                                                                              OPINION & ORDER
    CORRECTION OFFICER WILLIAMS, Shield
    Number #14366,
                      Defendant.


RONNIE ABRAMS, United States District Judge:

           Plaintiff Judon McLeod, proceeding prose, filed this action under 42 U.S.C. § 1983 against

Defendants Deputy Warden Hellen Smith, Commissioner Cynthia Brann, and Correction Officer Janet

Williams, alleging that Defendants violated his constitutional rights while he was detained at the Anna

M. Kross Center on Rikers Island by depriving him of the ability to attend the Jumu'ah service on

November 10, 2017. Now before the Court is Defendant Williams' motion for summary judgment. ' For

the reasons set forth below, Defendant's motion is granted.

                                                   BACKGROUND2

           On November l 0, 2017, Plaintiff was detained at the Anna M. Kross Center ("AMKC"), a New




1
    The Court dismissed Plaintiff's claims against Defendants Smith and Brann on February 11, 20 19. See Dkt. 15.
2
  The fo llowing facts are uncontroverted unless otherwise noted, and are drawn from the parties submissions in connection
with the pending motion, including Defendant's Rule 56.1 Statement, Dkt. 4 7 ("Def. 56.1"), Plaintiff's Affirmation in
Opposition to Defendant's Motion for Summary Judgment, Dkt. 49 ("Pl. Opp 'n"), the exhibits attached to Defendant's
motion, see Kalmbach Deel., Dkt. 46, and the exhibits attached to Plaintiff's opposition, see Pl. Opp'n at ECF pages 9-40.
Where facts in Defendant's Rule 56. 1 Statement are supported by testimonial or documentary evidence and denied only by
way of a conclusory statement, without citation to conflicting testimonial or documentary evidence, the Court finds such facts
to be true. See S.D.N.Y. Local Rule 56. l(c)-(d); Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 477 (2d Cir. 2005) (pro
se litigants are not exempt from complying with the local rules); Giannullo v. City ofNew York, 322 F.3d 139, 140 (2d Cir.
2003) ("If the opposing party then fails to controvert a fact so set forth in the moving party's Rule 56.1 statement, that fact
will be deemed admitted."); see also Dkt. 45-1 (Defendant's Rule 56.2 Notice sent to Plaintiff); Dkt. 45-2 (Defendant's
affidavit of service). In any event, the Court has also conducted its own review of the record before it to make the factua l
and legal conclusions discussed in this Opinion. See Wali v. One Source Co., 678 F. Supp. 2d 170, 178 (S.D.N.Y. 2009)
("[W]here a prose plaintiff fails to submit a proper Rule 56. 1 statement in opposition to a summary judgment motion, the
Court retains some discretion to consider the substance of the plaintiff's arguments, where actually supported by evidentiary
submissions.").
            Case 1:18-cv-00115-RA-JLC Document 52 Filed 05/15/20 Page 2 of 14


York City Department of Correction facility on Rikers Island. Def. 56.1 ~ l. He was housed specifically

in "housing area W 19U" of the facility. Def. 56.1     ~   2. Plaintiff identifies as Muslim and, as part of his

Muslim fa ith, attends a religious service known as "Jumu'ah" on Fridays. See Def. 56.l          ~ 4;   Pl. Opp'n

~   1(iv). J umu' ah services are usually held between 1:00 p.m. and 1:20 p.m. on Fridays. See Kalmbach

Deel. Ex. A ("Pl. Tr.") at 32.

         On November 10, 2017, AMKC, including housing area W 19U, was "placed on lockdown from

8:00 a.m. until 3:00 p.m." Def. 56.1 ~ 3. During a lockdown, inmates are "generally not allowed to

move around the fac ility." Def. 56. l   ~   5. Plaintiff testified that he does not recall ever attending the

Jumu'ah service while the fac ility was on lockdown. See id.; see also Pl. Tr. at 32 ("If the facility is on

lockdown you cannot leave unless it's for medical pw·poses only[.]"). Nonetheless, despite the lockdown

atAMKC, aJumu'ah service was held on November 10, 2017. See Def. 56.1 ~ 7; Pl. Opp'n ~ 3. At 1 :20

p.m., "all housing areas in AMKC were notified that Jumu'ah would take p lace during the lockdown."

Def. 56. 1 ~ 6; see also Pl. Opp'n ~ 1(v) (stating that the "Juma Services Logbook" entries "clearly show[]

that all housing units, including W 19U[,] at AKMC were notified to prepare for Juma Services."); Pl.

Opp'n ~ 3 ("There is no factual dispute that despite the lockdown the Tour Commander authorized Juma

Services on November 10, 2017 and that all housing units were notified well in advance to prepare

inmates for the services.").

         Plaintiff did not attend the Jumu'ah service on November 10, 2017. Def. 56.1 ~ 7. Plaintiff

asserts that no other inmates from his housing unit, W l 9U, attended the service that day either, even

though there are "at least eight (8) men who regularly attended the weekly Jumu'ah Services from the

housing unit." Pl. Opp'n ~ 3. The record is not entirely clear as to why Plaintiff missed the Jumu 'ah

service on November 10, 2017.         On the one hand, Plaintiff contends that "he did not hear an

announcement regarding Jumu'ah on November 10, 2017." Def. 56.1                ~   8; see also Pl. Tr. at 34. He

claims that, specifically, Defendant Williams did not announce the service, and therefore denied him and


                                                       2
              Case 1:18-cv-00115-RA-JLC Document 52 Filed 05/15/20 Page 3 of 14


other Muslim inmates from W l 9U "the opportunity to attend services" that day. See Pl. Opp' n ,i 4 .3 On

the other hand, however, Plaintiff testified at his deposition that he had asked a correction officer-

during the lockdown and prior to the Jumu'ah service-if he could attend it, and was told that he could

not because the facility was on lockdown. See Def. 56.1 ,i,i 9-10; Pl. Tr. at 36-37.

           Plaintiff filed a grievance regarding his alleged inability to attend the November 10, 20 17 service.

See Def. 56.1 ,i 12; see also Kalmbach Deel. Ex. D (Nov. 10, 20 17 Grievance). He did not, however,

attend a hearing or receive any type of decision as to that grievance. See Def. 56.1 ,i,i 13-14. Plaintiff

subsequently fi led a second grievance, dated November 21, 2017, complaining that his first giievance

was not timely answered. See Def. 56.1 ,i 16; Pl. Opp' n ,i 6; see also Kalmbach Deel. Ex. E (Nov. 21,

2017 G1ievance). He maintains that he did not receive a response to his grievance p1ior to being

"transferred to State Custody in January 20 18." Pl. Opp' n ,i,i 2(ix), 2(xi).

           Plaintiff filed the instant action on January 5, 2018. See Dkt 2. On July 18, 2018, Chief Judge

McMahon dismissed Plaintiff's claims sua sponte pursuant to 28 U.S.C. § 19 15(e)(2)(B)(ii). See Dkt.

7. Plaintiff appealed that order on August 13, 2018, see Dkt. 9, and on December 21, 2018, the Second

Circuit Court ofAppeals vacated the j udgment and remanded to the district court for further proceedings,

see Dkt. 10. 4 On February 11, 2019, Plaintiff's claims against Defendants Smith and Brann were

dismissed for failure to allege their personal involvement in the events underlying his claims, see Dkt.

15, and on December 12, 2019, following discovery, Defendant Williams moved for summary judgment,

see Dkt. 45. Plaintiff opposed the motion on January 6, 2020, see Dkt. 49, and Defendant replied on



3
  Plaintiff also contends that housing area W I 9U was "one of two distinct and separate sides of the housing units under the
supervision of Post #8 at the AMKC," and that "[e]ach housing unit side had its own logbook in which Correction Officers
on Post #8 entered infomiation for that particular side of the housing unit." Pl. Opp'n '1] 2(i). He asserts that "[e]ntries
regarding Juma'ah services are to be logged in the housing unit logbooks and the Junrn'ah Services logbook." Pl. Opp'n 'I]
2(ii). He further asserts that the "logbook entries for November 10, 20 I 7 show that on the [sic] Juma services were called
for one side of the housing unit but not the other side," and that the "logbook entry" for the side of the housing unit under
Defendant Williams' "control and supervision" shows "no entry for Jumu'ah Services." Pl. Opp'n ,i 2(viii).
4
    The Circuit's Mandate was issued on January 25, 2019. See Dkt. 11.


                                                             3
          Case 1:18-cv-00115-RA-JLC Document 52 Filed 05/15/20 Page 4 of 14


February 6, 2020, see Dkt. 50.

                                          LEGAL STANDARD

        Federal Rule of Civil Procedure 56 authorizes a court to grant summary judgment if the movant

establishes that "there is no genuine issue as to any material fact and that the movant is entitled to

judgment as a matter of law." Roe v. City of Waterbury, 542 F.3d 31, 35 (2d Cir. 2008). A fact is

"material" if it "might affect the outcome of the suit under the governing law," and it is "genuine" if "the

evidence is such that a reasonable jury could return a verdict for the nonmoving party." Id. (citations

omitted). To survive summa1y judgment, "a plaintiff must provide more than conclusory allegations ..

. and show more than some metaphysical doubt as to the material facts." Gorzynski v. JetBlue Airways

Corp., 596 F.3d 93, 106, 101 (2d Cir. 2010) (internal quotation marks and citation omitted). In deciding

such a motion, however, the Court must "construe the facts in the light most favorable to the non-moving

party and must resolve all ambiguities and draw all reasonable inferences against the movant." Brod v.

Omya, Inc., 653 F.3d 156, 164 (2d Cir. 2011 ) (c itation omitted).

        The moving party has the initial burden of demonstrating that no genuine issue of material fact

exists. See Brown v. Eli Lilly & Co., 654 F.3d 347,358 (2d Cir. 2011). Ifit satisfies this burden, "the

opposing party must come forward with specific evidence demonstrating the existence of a genuine

dispute of material fact." Id. "However, when the burden of proof at trial would fall on the nonmoving

party, it ordinarily is sufficient for the movant to point to a lack of evidence to go to the trier of fact on

an essential element of the nonmovant's claim," in which case "the nonmoving party must come forward

with admissible evidence suffic ient to raise a genuine issue of fact for trial." CILP Assocs., L.P. v. Price

Waterhouse Coopers LLP, 735 F.3d 114, 123 (2d Cir. 2013) (citation and alteration omitted).

        Moreover, "[i]t is well established that a court is ordinarily obligated to afford a special solicitude

to prose litigants, particularly where motions for summary j udgment are concerned." Harris v. Miller,

818 F.3d 49, 57 (2d Cir. 2016) (per curiam) (citation and alteration omitted). Thus, "[c]ourts read the


                                                      4
          Case 1:18-cv-00115-RA-JLC Document 52 Filed 05/15/20 Page 5 of 14


pleadings, briefs, and opposition papers of pro se litigants ' liberally and interpret them to raise the

strongest arguments that they suggest."' Rivera v. Goulart, No. 15-CV-2197 (VSB), 20 18 WL 4609106,

at *3 (S.D.N.Y. Sept. 25, 2018) (quoting McPherson v. Coombe, 174 F.3d 276, 280 (2d Cir. 1999)).

"Nevertheless, proceeding prose does not otherwise relieve a plaintiff from the usual requirements of

summary judgment, . . . and a court cannot credit a plaintiff's merely specu lative or conclusory

assertions." Hamilton v. Countant, No. 13-CV-669 (RA), 2016 WL 881126, at *3 (S.D.N.Y. Mar. 1,

2016) (alterations, internal quotation marks, and citation omitted); see also Powell v. City ofNew York,

No. 14-CV-9937 (PAC) (BCM), 2016 WL 4159897, at *3 (S.D.N.Y. July 14, 2016), report and

recommendation adopted, 2016 WL 4147203 (S.D.N.Y. Aug. 3, 2016) ("[B]ald assertions, unsupported

by evidence, will not overcome a motion for summary j udgment, regardless of whether the party

opposing summary judgment is counseled or prose.") (internal quotation marks and citation omitted).

                                              DISCUSSION

       Plaintiff asserts that Defendant Williams violated his right to free expression of religion by

preventing him from attending the Jumu'ah service held on November 10, 2017. Construing his

complaint and opposition papers liberally, Plaintiff's claims arise under the Free Exercise Clause of the

First Amendment and the Religious Land Use and Institutionalized Persons Act of2000 ("RLUIPA").

       "Prisoners have long been understood to retain some measure of the constitutional protection

afforded by the First Amendment's Free Exercise Clause," Ford v. McGinnis, 352 F.3d 582, 588 (2d

Cir. 2003), including the "constitutional right to participate in congregate religious services," Salahuddin

v. Coughlin, 993 F.2d 306, 308 (2d Cir. 1993). A prisoner's First Amendment rights, however, must be

balanced against "the interests of prison officials charged with complex duties arising from the

administration of the penal system." Ford, 352 F.3d at 588. The Second Circuit therefore ' judge[s]

prisoners' free exercise claims under a 'reasonableness' test less restrictive than that ordinarily applied

to alleged infringements of fundamental constitutional rights." Brandon v. Kinter, 93 8 F .3d 21, 32 (2d


                                                     5
            Case 1:18-cv-00115-RA-JLC Document 52 Filed 05/15/20 Page 6 of 14


Cir. 2019) (quoting Ford, 352 F.3d at 588) (internal quotation marks omitted).

         A claim under the Free Exercise Clause- made actionable against state officials by 42 U.S.C. §

1983- requires that a plaintiff show (1) "that he has a sincerely held religious belief," (2) "that it was

substantially bw·dened," and (3) "that [the defendant' s] conduct was not reasonably related to some

legitimate penological interest." Barnes v. Furman, 629 F. App'x 52, 55 (2d Cir. 2015) (citing Holland

v. Goard, 758 F.3d 215, 220-23 (2d Cir. 2014)). As this Court has previously explained, see Hamilton,

2016 WL 88 1126, at *3, the Second Circuit has not decided whether the substantial burden test continues

to apply, but has nonetheless required that a prisoner "show at the threshold that the disputed conduct

substantially burdens his sincerely held religious beliefs." See Brandon, 938 F.3d at 32 (quoting

Holland, 758 F.3d at 220). 5 Absent any contrary instruction from the Second Circuit, and because

neither party argues that the substantial burden test is inapplicable to Plaintiff' s claims here, the Court

will proceed- as other courts in the district repeatedly have- by assuming the substantial burden

requirement continues to apply. See Williams, 639 F. App'x at 56; see also, e.g., Lombardo v. Freebern,

No. 16-cv-7146 (KMK), 2018 WL 1627274, at *8 (S.D.N.Y. Mar. 30, 2018) ("To be entitled to

protection under the free exercise clause of the First Amendment, a prisoner must make a threshold

showing that the disputed conduct substantially burdened his sincerely held religious beliefs.") ( citation

omitted); Washington v. Chaboty, No. 09 Civ. 9199 (PGG), 20 15 WL 1439348, at *9 n.12 (S.D.N.Y.

Mar. 30, 201 5) ("Similarly here, because [plaintiff] has not argued that the substantial burden test is


5
  In Brandon, for instance, the Second Circuit noted that"[w]henever the question has arisen in our Circuit, the panel has
avoided answering it by noting either that the parties did not brief the issue or that the requirement, even if applied, would
have been satisfied," and then assumed, without deciding, that plaintiff's "free exercise claim is subject to the substantial
burden requirement." 938 F.3d at 32 n.7. Similarly, in Williams v. Does, 639 F. App'x 55 (2d Cir. 20 16), the Circuit stated
that it has "not yet decided whether a prisoner asserting a free-exercise claim must, as a threshold requirement, show that the
disputed conduct substantially burdened his sincerely held religious beliefs," but concluded that it was "not necessary to
resolve [that] issue" since the plaintiff "[did] not argue that the substantial burden threshold requirement is inapplicable and
instead argue[d] that he met the requirement." Id. at 56; see also Holland, 758 F.3d at 220 ("It has not been decided in this
Circuit whether . .. a prisoner must show at the threshold that the disputed conduct substantially burdens his sincerely held
religious beliefs.") (internal quotation marks and citation omitted); Smith v. Wildermuth, No. l 1-cv-0241 (TWD), 20 17 W L
 1379368, at *4 (N .D.N.Y. Apr. 14, 20 17) ("Although the Second Circuit has applied the 'substantial burden' test in its most
recent prison free exercise cases, it has done so while explicitly refusing to adopt or endorse the test.").


                                                               6
          Case 1:18-cv-00115-RA-JLC Document 52 Filed 05/15/20 Page 7 of 14


inapplicable, this Comt has assumed that it applies."); Rossi v. Fishcer, No. 13-cv-3167 (PKC) (DF),

2015 WL 76955 1, at *6 n.8 (S.D.N.Y. Feb. 24, 2015) ("[T]he Second Circuit and judges in this district

have continued to require [] a threshold showing [of a substantial burden], particularly in cases where

the parties have not argued otherwise."); Vann v. Fischer, No. 11 Civ. 1958 (KPF) , 2014 WL 4 188077,

at *8 n.14 (S.D.N.Y. Aug. 25, 2014) ("It is customary in this District, absent any contrary instruction

from the Second Circuit, to assume that the substantial burden test survives.").

       RLUIPA similarly provides that "[n]o government shall impose a substantial burden on the

religious exercise of a person residing in or confined to an institution .. . even if the burden results from

a rule of general applicability," unless the government demonstrates that the burden is "in furtherance of

a compelling governmental interest" and is "the least restrictive means of fmthering that ... interest."

42 U. S.C. § 2000cc-l( a). Once "a plaintiff produces prima facie evidence to support a claim alleging a

violation" ofRLUIPA, "the government shall bear the burden of persuasion on any element of the claim,

except that the plaintiff shall bear the burden of persuasion on whether [the challenged practice]

substantially burdens the plaintiffs exercise of religion." 42 U. S.C. § 2000cc-2(b); see also Williams v.

Annucci, 895 F.3d 180, 188 (2d Cir. 2018) ("In practice, RLUIPA claims are evaluated under a burden-

shifting framework whereby a plaintiff must first demonstrate that the state has imposed a substantial

burden on the exercise of [his] religion; the burden then shifts to the state to demonstrate 'that the

challenged policy or action furthered a compelling governmental interest and was the least restrictive

means of fmthering that interest."') (quoting Redd v. Wright, 597 F.3d 532,536 (2d Cir. 2010)).

       Although claims under the Free Exercise Clause and RLUIPA "proceed[] under a slightly

different framework," Salahuddin v. Goard, 467 F.3d 263, 274 (2d Cir. 2006), "the required 'substantial

burden' is identical under both provisions." Hamilton, 20 16 WL 88 1126, at *4; see also Lombardo,

2018 WL 1627274, at *14 ("Whether a p1isoner sufficiently p leads a substantial burden on a sincerely

held religious belief under RLUIPA involves the same threshold analysis as under the First


                                                     7
          Case 1:18-cv-00115-RA-JLC Document 52 Filed 05/15/20 Page 8 of 14


Amendment."). A substantial burden exists "where the state puts substantial pressure on an adherent to

modify his behavior and to violate his beliefs." Williams, 639 F. App'x at 56-57 (quoting Jolly v.

Coughlin, 76 F.3d 468,477 (2d Cir. 1996)); accord Singh v. Goard, 520 F. Supp. 2d 487,498 (S.D.N.Y.

2007) (applying the same substantial burden definition to RLUIPA). "The relevant question in

determining whether [a plaintiffs] religious beliefs were substantially burdened is whether participation

in the [religious activity], in particular, is considered central or impo1tant to [the plaintiff's religious]

practice." Ford, 352 F.3d at 593-94. Moreover, "[t]he government's interference with p laintiff's

exercise of religion must be 'more than an inconvenience,' and must rise to the level of 'burden[ing] a

belief central to plaintiffs religious doctrine."' Shapiro v. Cmty. First Servs., Inc., No. l l-CV-4061

(KAM) (LB), 2014 WL 1276479, at *10 (E.D.N.Y. Mar. 27, 2014) (citation omitted). If the p laintiff

satisfies the burden of showing that "the disputed conduct substantially burden[ed] his sincerely held

religious beliefs," then the defendant "bear[s] the relatively limited burden of identifying the legitimate

penological interests that justify the impinging conduct." Salahuddin, 467 F.3d at 274-75; see also

Brandon, 938 F.3d at 32 ("If the prisoner satisfies these threshold requirements, a defendant can still

avoid liability by showing that his or her conduct is 'reasonably related to legitimate penological

interests."') (quoting Holland, 758 F.3d at 222). Nevertheless, the "burden remains with the prisoner to

show that these articulated [penological] concerns were in-ational." Salahuddin, 467 F.3d at 275

(quoting Ford, 352 F.3d at 595) (alterations and internal quotation marks omitted).

       Defendant does not contest that Plaintiff's religious beliefs, in connection with his Muslim faith,

are sincerely held, and it is undisputed that Plaintiff's claims before this Court arise entirely from the

fact that he missed one Jumu'ah service. Defendant, however, asserts that she is entitled to summary

judgment because missing one religious service does not substantially burdened Plaintiffs sincerely held

religious beliefs. The Comt agrees.

       While "establishing a substantial burden is not a particularly onerous task," Brandon, 938 F.3d


                                                     8
             Case 1:18-cv-00115-RA-JLC Document 52 Filed 05/15/20 Page 9 of 14


at 32 (internal quotation marks and citation omitted), courts in the Second Circuit have repeatedly held

that "[a]s a matter of law, missing one relig ious service does not constitute a substantial burden on an

inmate's right to the free exercise of his religion." See Jones v. Malin , No. 15-CV-5381 (VB), 2017 WL

985943, at *3 (S.D.N.Y. Mar. 13, 2017) (quoting Gill v. DeFrank, No. 98 C iv. 785 1 (NRB), 2000 WL

897152, at * l (S.D.N.Y. July 6, 2000), ajf'd, 8 F. App'x 35 (2d Cir. 2001)); Lombardo, 2018 WL

1627274, at *12 (collecting cases).6 Thus, despite Plaintiff s contention that "[t]he question of whether

or not the missing of [one Jumu ' ah service] represents a substantial burden" is "a matter of fact to be

determined by the trier-of-fact and [] not . .. on a motion for surnma1y judgment," see P l. Opp'n 1 12,

comts in this Circuit have routinely granted summary j udgment to defendants where the alleged vio lation

involves a plaintiff m issing only one or two religious services. See, e.g., Hanton v. Mathiau, 29 F. App 'x

772, 773-74 (2d Cir. 2002) ( affinning summary j udgment where district court held that "being unable to

attend . .. relig ious services on two days . .. did not violate [plaintiffs] First Amendment right to practice




6
  See also, e.g., Smith, 2017 WL 1379368, at *5 ("[C]ourts in the Second Circuit have routine ly held that missing one religious
prayer or service does not constitute a substantial burden necessary to sustain a First Amendment infringement clain1.");
Powell, 2016 WL 4 159897, at *5 ("It is well-settled in this Circuit that missing two weekly religious services does not
substantially burden a prisoner's right to freely exercise his re ligion."); Lopez v. Cipolini, 136 F. Supp. 3d 570, 588 (S.D.N.Y.
2015) ("In the Second Circuit, courts have held that preclusion from attending two religious services is not, without more, a
'substantial burden' on a plaintiff's free exercise of religion."); Blalock v. Jacobsen, No. 13-CV-8332 (JMF), 2014 WL
5324326, at *7 (S.D.N.Y. Oct. 20, 2014) (dismissing clain1s asserting violation of First Amendment's Free Exercise Clause
where plaintiff alleged that he "was twice unable to attend Muslim religious services" because "the conduct [plaintiff]
challenges- the denial of two re ligious services- does not substantially burden an inmate's right to religious observation");
Shapiro, 2014 WL 1276479, at *11 ("[N]ot pem1itting a prisoner to attend two religious services is a de minimis, or
insubstantial, burden on an inmate's ability to freely exercise his religion.") (internal quotation marks and citation omitted);
Hankins v. NYS Dep't of Corr. Servs. , No. 07-CV-0408 (FJS/GHL), 2008 WL 20 19655, at *5 (N.D.N.Y. Mar. 10, 2008)
("Courts from the Second Circuit have repeatedly found that an allegation that prison officials caused a prisoner to miss one
re ligious service fails to state an actionable claim under the First Amendment.") (emphasis in original); Cancel v. Mazzuca,
205 F. Supp . 2d 128, 142 (S.D.N.Y. 2002) (dismissing claims where plaintiff alleged that correction officer "prevented him,
on one occasion, from attending a religious service" because "missing one religious service does not constitute a substantial
burden on an inmate's right to the free exercise of his religion") (citation omitted). In fact, "district courts in this Circuit have
specifically held that causing a prisoner to miss one Jumu'ah service fails to state an actionable claim under the First
Amendment." See Hankins, 2008 WL 20 19655, at *5 & n.43 (collecting cases); see also, e.g., Jones, 201 7 WL 985943, at
*3 (holding that plaintiff had not plausibly alleged that "defendants 'substantially burdened' his right to free exercise by
preventing him from attending Shi'a Jumu'ah prayer services on Friday, November 29, 2013"); Scott v. Uhler, No. 16-CV-
403 (TJM/CFH), 2017 WL 95 11167, at *4 (N.D.N.Y. Feb. 8, 2017), report and recommendation adopted, 2017 WL 1034792
(N.D.N.Y. Mar. 17, 2017) (holding that plaintiffs failed to allege a substantial burden because "the facts do not suggest that
defendants' refusal to allow plaintiffs to attend Jumm'ah services, for one day, violated plaintiffs' constitutional rights").




                                                                 9
            Case 1:18-cv-00115-RA-JLC Document 52 Filed 05/15/20 Page 10 of 14


his religion"); Powell, 20 16 WL 4 159897, at * 1, 6 (granting summary j udgment where plaintiff was

"denied the opportunity to attend Friday Muslim services" during the period of November 7- 19, 2014

because "the conduct comp lained of did not substantially burden plaintiffs [sic] religious practice"). 7

         Plaintiff asserts that he regularly attends Jumu 'ah services, that doing so is "a required part of

practicing [his] faith," and that "even the missing of one ( l ) day of worship is a violation of the core

tenets of the faith as practiced by Muslims." See Pl. Opp'n ,, 4, 10. But in light of the undisputed facts

and the weight of the case law in this Circuit, the Court concludes that there is no genuine dispute of fact

as to whether his rights were substantially burdened. Indeed, Plaintiff has not alleged- let alone set

fo1th any evidence to establish- that he was denied the ability to attend any other services or participate

in any other aspects of his religion, or that this one incident was part of a systematic problem or policy

of denying religious services at AMKC. He has thus failed to establish that his rights under the First

Amendment were substantially burdened. And, " [b]ecause the 'substantial burden' test is the same under

RLUIPA as under the Free Exercise Clause, evidence that [Plaintiff] was unable to attend [one Jumu 'ah

service] does not make out a claim for [a] violation of RLUIPA" either. See Powell, 20 16 WL 4159897,

at *7; see also, e.g., Smith, 2010 WL 1330019, at *10 (granting summary judgment on RLUIPA claim

because, as discussed in First Amendment analysis, "Plaintiff has failed to establish that the cancellation




7
  See also, e.g., Smith v. Graziano, No. 08-CV-469 (GLS/RFT), 20 10 WL 1330019, at *9 (N.D.N.Y. Mar. 16, 2010), report
and recommendation adopted, 2010 WL 1332503 (N.D.N.Y. Apr. 6, 20 10) (granting summary judgment where the
cancellation of two religious services did not p lace a substantia l burden on inmate's free exercise rights and "appear[ed) to
have been isolated occurrences, and not a systematic problem or policy of denying religious services"); Persad v. Savage,
No. 02-CV-336S(F), 2004 WL 1570286, at *4 (W.D.N.Y. May 25, 2004), report and recommendation adopted, 2004 WL
1858 140 (W.D.N.Y. Aug. 19, 2004) (granting summary judgment because "[d)espite the cancellation of one (or even two)
Juma service, Plaintiffs and other Mus lim inmates were free to practice their religion," and "the cancellation of the [one]
service was neither a systemic problem nor a [facility] policy violation"); Troy v. Kuhlmann, No. 96 Civ. 7190 (BSJ), 1999
WL 825622, at* 15 (S.D.N.Y. Oct. 15, 1999) (granting summary judgment where "the undisputed factual record shows that
[plaintiff] missed only one re ligious service because of [the correction officer 's] a lleged ' neglect"'); Boomer v. Irvin, 963 F.
Supp. 227, 23 1 (W.D.N.Y. 1997) (granting summary judgment because "plaintiff's keeplock confinement during September
30, 1994 Jummah services did not substantially burden plaintiff's right to the free exercise of his religion . . . under the free
exercise clause of the First Amendment").



                                                                10
            Case 1:18-cv-00115-RA-JLC Document 52 Filed 05/15/20 Page 11 of 14


of two religious services constituted a substantial burden on his ability to exercise his religious beliefs").8

         Even if Plaintiff had established that missing one Jumu'ah service substantially burdened his

religious beliefs, Defendant nonetheless has met her "relatively limited burden of identifying the

legitimate penological interests that j ustify the impinging conduct." Salahuddin, 467 F.3d at 275.

Indeed, "a generally applicable policy will not be held to violate a prisoner's right to free exercise of

religion if that policy is reasonably related to legitimate penological interests." Hall v. Ekpe, 408 F.

App'x 385, 387-88 (2d Cir. 2010) (alterations, internal quotation marks, and citation omitted). On

November 10, 2017, the faci lity was on lockdown from 8:00 a.m. until 3:00 p.m. See Kalmbach Deel.

Ex. B (Nov. 10, 2017 24-Hour Repo1t). The Jumu 'ah service is typically held on Fridays between 1:00

p.m. and 1:20 p.m. See Pl. Tr. at 32. During a lockdown, inmates are "generally not allowed to move

around the fac ility." See Def 56.1 ~ 5. Consistent with that policy, Plaintiff testified that he does not

recall ever attending a Jumu'ah service while the facility was on lockdown. See Pl. Tr. at 32 (explaining

that "[i]f the facility is on lockdown," inmates "cannot leave unless it's for medical purposes"). For

some reason, however, the "tour commander" at AMKC determined that the Jumu'ah service scheduled

for November 10, 2017 could proceed despite the fac ility-wide lockdown. See Def 56.1 ~ 6; Kalmbach

Deel. Ex. C (Nov. 10, 2017 Logbook Entry).

         It is not entirely clear based on the record before the Court whether Plaintiff did not hear the

announcement for Jumu 'ah services that day, or whether he did hear an announcement but was told that


8
  Plaintiff also argues that granting summary judgment to Defendant "is doing exactly what the Second Circuit cautioned
against" in McEachin v. McGuinnis, 357 F.3d 197 (2d Cir. 2004). See Pl. Opp'n 18. As an initial matter, McEachin involved
an appeal from a district court's dismissal under 28 U.S.C. §§ 19 15A and l 915(e)(2)(B), not an order on summary judgment.
See McEachin, 357 F.3d at 198. At such an early stage, the Circuit expressed "reluctance" in dismissing the prose complaint
prior to the filing of the defendant's answer or fact discovery. Nevertheless, McEachin is not a "bar" to granting summary
judgment, as Plaintiff suggests. See Pl. Opp'n 1 12 ("The Second Circuit's caution in McEachin . . . should bar summary
judgment as 'for it is not within the judicial ken to question the centrality of particular beliefs or practices to a faith, or the
validity of particular litigants [sic] interpretations of these creeds."). This Court does not question the Circuit's "founding
principles" that require courts to "resist the dangerous temptation to try to judge the significance of particular devotional
obligations to an observant practitioner of faith." See McEachin, 357 F.3d at 20 I. But McEachin specifically declined to
consider, at that early stage, "whether the plaintiff must demonstrate that the burden on his beliefs was 'substantial' in order
to state a constitutional claim." See id. at 203 . As discussed above, such a showing is required at this stage and has not been
met.

                                                                11
           Case 1:18-cv-00115-RA-JLC Document 52 Filed 05/15/20 Page 12 of 14


he could not attend the service due to the lockdown. On the one hand, Plaintiff testified that he did not

hear the service announced. See PI. Tr. at 34. On the other hand, he also testified that he asked one of

the correction officers---during the lockdown and prior to the Jumu 'ah service- if he cou ld attend, and

was told that he cou ld not because the facility was on lockdown. See id. at 36-37. It is of course possible

that Plaintiff both did not hear the announcement and asked a correction officer if he could attend the

service, which is routinely scheduled for Fridays between 1:00 p.m. and 1:20 p.m. But in either scenario,

the Court's conclusion is unchanged. Regardless of whether Plaintiff missed the November 10, 20 17

Jumu'ah service because he did not hear the announcement or because he was told that he could not

attend during the lockdown, Defendant has met her "relatively limited burden" here.9 The evidence

before the Court establishes that P laintiff's absence from the Jumu 'ah service was the result of either the

lockdown itself or confusion from the lockdown. Temporarily preventing inmates from leaving their

housing units during a fac ility-wide lockdown has "a valid, rational connection to a legitimate

governmental objective" of keeping Plaintiff, as well as other inmates and staff, safe. See Holland, 758

F.3d at 222; see also Henry v. Schriro, No. 10 Civ. 7573 (SAS), 20 11 WL 3370394, at *2 (S.D.N.Y.

Aug. 2, 2011) ("As a penological goal, prison security is beyond question legitimate, as prison sec urity

is central to all other corrections goals.") (internal quotation marks and citation omitted); Shapiro, 2014

WL 1276479, at * l 0 (recognizing "prison security and institutional safety goals" as " legitimate

penological interests"). Plaintiff has failed to demonstrate that the lockdown, or the fac ility's standard

practice of not allowin g inmates to move around during a lockdown, see Def. 56.1 1 5, was irrational.


9
  While Plaintiff asserts that Defendant Williams did not announce the service to Plaintiff's housing unit, see Pl. Opp'n ,r 5,
the " Juma Services Logbook" indicates that on Friday, November 10, 2017, the "tour commander" detem1ined that the service
would proceed, and as of 1:20 pm., " [a]ll housing area [sic] [were] notified to prepare for service." See Kalmbach Deel. Ex.
C; Pl. Opp'n Ex. A. In fact, the "housing unit logbook" entry that Plaintiff attaches as Exhibit G also appears to reflect that,
at 2:05 pm., the Jumu'ah service was announced and there were no responses. See Pl. Opp'n Ex. G at 00000 14. Although
Plaintiff states that the second page of that entry does not reference any announcement, and therefore the service was not
announced to his side of the unit, see Pl. Opp'n ,r 2(viii); Pl. Opp'n Ex. G at D000010, the various other logbook entries make
clear that such records do not always consistently display when Jumu 'ah services are announced. See, e.g., Pl. Opp'n ,r 2(iv)
("Housing unit logbook entries on October 13, 20 17 (see Exhibit C) shows no entries for Junrn/Muslim Services although
services were held on that day.").


                                                              12
         Case 1:18-cv-00115-RA-JLC Document 52 Filed 05/15/20 Page 13 of 14


See Salahuddin, 467 F.3d at 275 (noting that "the burden remains with the prisoner to 'show that these

articulated concerns were irrational"') (quoting Ford, 352 F.3d at 595) (alterations omitted).

       In any event, there is no evidence to suggest that any of Defendant Williams' actions were the

result of anything other than- at worst-confusion, miscommunication, and/or inactionable negligence.

"[A] prison official must knowingly place a substantial burden on a prisoner's religious beliefs to incur

liability for damages under RLUIPA or the Constitution." Hamilton, 2016 WL 881126, at *4 (collecting

cases). As such, "damages claims based solely on the negligent infringement of a prisoner's right to

religious freedom are not actionable under either the First Amendment or RLUIPA." See id. Courts in

this Circuit have thus granted summary j udgment where the record demonstrates that the alleged

violations of the p laintiff's 1ights under the Constitution and/or RLUIP A were the result of negligence

or mistake. See, e.g., id. at *6 (granting summary judgment where the alleged violation of p laintiff's

rights was "the result of errant paper work and a miscommunication," which "resulted from, at most,

negligence"); Scott v. Shansiddeen, No. 12-cv-84 (GLS/TWD), 2013 WL 3 18707 1, at *4 (N.D.N.Y.

June 20, 2013) (granting summary judgment where defendants' error did not "amount[] to anything more

than negligence," which is "not actionable under the First Amendment" or "sufficient to support a claim

under [RLUIPA]"). Plaintiff asserts that Defendant Williams "knew or shou ld have known that the

denial of religious services was a violation of [his] constitutional 1ights." See Pl. Opp'n ,i 13. But this

conclusory assertion, without more, is insufficient to sustain his claim on summary judgment. See Tafari

v. Annetts, 363 F. App'x 80, 82 (2d Cir. 2010) ("[C]onclusory statements or mere allegations are not

sufficient to defeat a summary judgment motion.") (quoting Davis v. New York, 316 F.3d 93, 100 (2d

Cir. 2002)) (alterations omitted). Plaintiff has not set forth any evidence to show that Defendant

Williams knowingly or intentionally prevented him from attending the November 10, 2017 Jumu'ah

service. To the contrary, the record demonstrates that Plaintiffs absence may have been caused by a

miscommunication or "an oversight during a fac ility-wide lockdown," see Def. Reply, Dkt. 50, at 2, or


                                                    13
           Case 1:18-cv-00115-RA-JLC Document 52 Filed 05/15/20 Page 14 of 14


both, but not by any intentional conduct on Defendant W illiams' part.

         In sum, Plaintiffs inability to attend one Jumu 'ah service did not substantially burden his rights

under the Constitution or RLUIP A and was, at most, the result of inactionable neg ligence. Accordingly,

Defendant Williams is entitled to summa1y judgment. 10

                                               CONCLUSION

         For the foregoing reasons, Defendant's motion for summaiy judgment is granted. The Clerk of

Court is respectfully directed to enter judgment in favor of Defendant Williams, terminate the motion

pending at Dkt. 45, mail a copy of this Order to Plaintiff, and close this case.

SO ORDERED.

Dated:      May 15, 2020
            New York, New York


                                                      Ronnie Abrams
                                                      United States District Judge




IO Because the Court concludes that Plaintiff's rights under the First Amendment and RLUIPA were not substantially
burdened, the Court does not address Defendant's arguments as to exhaustion or qualified immunity at this time.


                                                       14
